Exhibit 10.19(b)

Second Amendment to Consulting Agreement

This Second Amendment, effective as of June 2, 2016 (the “Amendment”) is made to
the Consulting Agreement dated June 4, 2014, as amended (the “Agreement”) by and
between Stereotaxis, Inc., a Delaware corporation (hereinafter “Stereotaxis”)
with offices located at 4320 Forest Park Avenue, Suite 100, St. Louis, Missouri
63108, USA and Eric N. Prystowsky, M.D. (hereinafter “Consultant”).

WHEREAS, Consultant and Stereotaxis wish to amend the Agreement to extend the
term of the Agreement for a period of one year;

NOW, THEREFORE, Stereotaxis and Consultant hereby agree as follows:

 

  1. The Term of the Agreement is hereby extended for a period of one year from
the effective date of this Amendment, up to and including June 1, 2017.

Except as specifically modified by this Amendment, all terms and conditions of
the Agreement shall remain in full force and effect.

[Signature Page Follows]

 

Page 1 of 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above. This Amendment may be executed in counterparts, by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, each
of which shall constitute an original and all of which together shall constitute
one instrument.

 

STEREOTAXIS, INC. By:   /s/ Karen W. Duros Title:   Sr. VP & General Counsel  
Compliance Officer Date:   May 11, 2016

 

CONSULTANT: By:   /s/ Eric N. Prystowsky, M.D. Date:   May 11, 2016

 

Page 2 of 2